Citation Nr: 1700158	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  13-10 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, to include arthritis.

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction is currently at the Columbia, South Carolina RO.

In April 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  The transcript is of record.

In December 2015, the Board remanded the issues of bilateral knee disability and an initial compensable disability rating for bilateral hearing loss for additional development to include examinations.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The weight of evidence does not show that the Veteran's current bilateral knee condition had its onset during active military service, or is otherwise related to service.

2.  The Veteran's hearing loss has been objectively shown to be manifested by no more than a Level I hearing acuity in the right ear and Level II hearing acuity in the left ear.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.14, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.321, 3.326(a) (2015).

Regarding the hearing loss, when a claim has been granted and there is a disagreement as to "downstream" questions, such as the initial rating, the claim has been substantiated and there is no need to provide additional VCAA notice and the Court will not presume that a notice error is prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  The veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice.

Regarding the knees, VA provided the Veteran with a notice letter in April 2011.  The Board finds that further notice regarding the matters on appeal is not necessary.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this regard, the record reflects that VA has made reasonable efforts to obtain relevant records including service treatment records, post-service VA treatment, and private treatment records.  The Veteran has not identified any additional outstanding records.  The Veteran was been afforded VA audiological examinations in June 2011, May 2012, and March 2016.  The examiners provided medical opinions considering the Veteran's prior medical history, lay statements, and described the disabilities with sufficient detail so that the claim could be fully evaluated.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements above is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Bilateral Knees

The criteria for service connection for a bilateral knee condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

A March 2016, VA examination diagnosed the Veteran with degenerative joint disease (DJD)/osteoarthritis in both knees and a right medial meniscal tear, thus the Veteran meets the current disability requirement for a service connection claim.

The Veteran's service records are silent with regard for treatment of a knee disorder during active military service.  His December 1970 discharge Report of Medical Examination, found no clinical abnormalities in regard to the Veteran's knees.  See February 1969 to December 1970 Service Treatment Records.  On the accompanying Report of Medical history the Veteran annotated that he had a "trick" or locked knee.  Additionally, at the April 2014 video conference hearing, the Veteran testified to a water skiing accident (hitting a boathouse) and treatment during service along with ongoing pain in his knees after service.  Thus, the Veteran the evidence shows an in-service incurrence that could be related to his current bilateral knee condition, which meets the second element of a service-connection claim.

With regard to the third element of a service connection claim, a "nexus" between the current disability and the in-service incurrence, the evidence of record does not support such a finding.  The Veteran's service records are silent with regard to a knee condition during service.  The only annotated incident is a self-reported "trick" knee on the Veteran's December 1970 Report of Medical History.  The Veteran did not receive treatment for his knees following service until August 2008, about 
38 years after service.  Although not definitive, a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Furthermore, the Board recognizes that osteoarthritis is a chronic disease under 38 C.F.R. § 3.309(a) and, as such, presumptive service connection may be warranted.  However, the evidence of record does not show that the Veteran's knee disabilities manifested to a compensable degree within one year after his discharge from service.  As such, service connection is not warranted on the finding of a chronic disease.  Additionally, presumptive service connection is not warranted on the basis of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The weight of the evidence of record does not reflect knee symptoms after service until approximately August 2008.  In addition, the Veteran stated at the 2016 VA examination that his right knee had begun hurting five to ten years ago and his left knee had begun hurting three years ago.  In light of this, service connection based on continuity of symptomatology is not warranted. 

Moreover, the March 2016 VA examiner found that the knee conditions were less likely than not to have been service related.  The rationale was based on service records being silent for treatment, a separation examination that reported no clinical abnormalities, and the diagnosis of DJD occurring when the Veteran was age fifty-nine after a career of climbing on and off a forklift. The examiner acknowledged the notation on the 1970 report of medical history, but pointed out another notation stating to the effect of no significant medical problems while on active duty.  The examiner felt the bilateral knee conditions were more related to advanced age based on clinical knowledge, to include review of medical literature.  The examiner added that even if there was an undocumented in-service injury, the evidence tends to show that the current disorder is not related to service.  The Board finds this competent opinion to be persuasive and carry significant weight as the examiner was familiar with the pertinent facts and provide a comprehensive, understandable rationale.  Therefore, the Board finds that the evidence of record is against a nexus between the Veteran's current knee condition and military service, thus a direct service connection claim is not warranted.  38 C.F.R. § 3.304.  

The Board acknowledges the Veteran's assertion that his bilateral knee disability is related to military service and he is competent and credible to report his observable symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds, in this case, the determination of the origin of the current osteoarthritis disorder is a medical question not subject to lay expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The disability in question here involves a pathological process that is not readily observable to a layperson.  Indeed, with the gap in time between symptoms and the other factors for consideration, such as aging, the Board finds the Veteran's statements are not competent regarding the etiology of his bilateral knee disorder.  

In sum, the evidence of record does not support a nexus between the Veteran's current knee disability and his active service.  The preponderance of the evidence is against a finding for service connection for a bilateral knee disability.  As such, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied.   
See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Bilateral Hearing Loss
I.  Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged rating during those periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, Code 6100.  Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  Hearing impairment is determined by averaging the hearing impairment at each of the four designated frequencies (1000, 2000, 3000, and 4000 Hertz).  38 C.F.R. § 4.85.  This results in a Puretone Threshold Average for each ear.  Id.  The Puretone Threshold Average is charted, in conjunction with the Speech Discrimination Percentage for that ear, in Table VI of 38 C.F.R. § 4.85, and the intersection of the scores provides the percentage of disability.  Id. 

An exceptional pattern of hearing impairment occurs either when the puretone threshold at each of the four specified frequencies is 55 decibels or more, 38 C.F.R. § 4.86(a), or when the puretone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz, 38 C.F.F. § 4.86(b).  If either of these provisions applies, each ear is evaluated separately.  See 38 C.F.R. § 4.86.  The Roman numeral designation for the ear with an exceptional pattern of hearing impairment is derived from Table VI or VIa, whichever results in the higher numeral.  When 38 C.F.R. § 4.86(b) is applicable, the assigned numeral is elevated to the next higher Roman numeral. 
Table VIa will also be applied when an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  See 38 C.F.R. § 4.85(c).  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 

II.  Factual Background and Analysis

The Veteran underwent a VA examination in June 2011.  He exhibited puretone thresholds, in decibels as follows:




HERTZ



1000
2000
3000
4000
Avg
LEFT
25
45
45
45
40
RIGHT
20
35
50
45
37.5

The average puretone threshold was 40 for the left ear and 38 for the right ear.  Speech audiometry revealed speech recognition ability of 94 percent for the right ear and 88 percent for the left ear.  

Applying the findings from the June 2011 examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level II hearing loss in the left ear.  When the assigned Roman numerals are applied to Table VII, results reveal a noncompensable rating for the Veteran's bilateral hearing loss disability.  38 C.F.R. § 4.85.  

In May 2012, the Veteran was afforded another VA hearing examination.  He exhibited puretone thresholds, in decibels as follows:




HERTZ



1000
2000
3000
4000
Avg
RIGHT
20
35
50
40
36.25
LEFT
30
45
45
50
42.50

The average purtone threshold was 36 for the right ear and 43 for the left ear.  Speech audiometry revealed speech recognition ability of 94 percent for the right ear and 88 percent for the left ear.

Applying the findings from the May 2012 VA examination to the Table VI in 38 C.F.R. § 4.85 yields a finding of a Level I hearing loss in the right ear and a Level II hearing loss in the left ear.  When the assigned Roman numerals are applied to Table VII, results reveal a noncompensable rating for the Veteran's bilateral hearing disability.  38 C.F.R. § 4.85.



The Veteran was afforded a final hearing examination in March 2016.  The Veteran exhibited puretone thresholds in decibels as follows:




HERTZ



1000
2000
3000
4000
Avg
RIGHT
25
40
55
55
43.75
LEFT
30
35
60
55
45

The average purtone threshold was 44 for the right ear and 45 for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent of the right ear and 94 percent for the left ear.

Applying the findings from the March 2016 examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss for the right ear and a Level I hearing loss for the left ear.  When the assigned Roman numerals are applied to Table VII, results reveal a noncompensable rating for the Veteran's bilateral hearing loss disability.  38 C.F.R. § 4.85.

Based on the foregoing the Board finds that the Veteran's hearing disability has not been shown to be manifested by an exceptional pattern of hearing impairment; or to otherwise approximate the criteria for a compensable rating at any time during the appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board acknowledges the Veteran's assertions that his disability is entitled to a compensable rating.  Consideration has also been given to the lay statements of record regarding the Veteran's hearing loss specifically those presented by the Veteran and his wife at the April 2014 video conference hearing.  Both were found to be competent and credible with regard to the observable symptoms regarding the Veteran's hearing loss.  Layno, 6 Vet. App. at 469.  However, the examination records reflect no more than Level I auditory acuity in the right ear and Level II auditory acuity in the left ear throughout the rating period.  Such findings do not support assignment of a compensable evaluation.  In weighing the relevant medical and lay evidence of record, the Board finds that the Veteran's diminished hearing, to include the audiometric findings, fall squarely within the criteria for a noncompensable rating under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.  Therefore, the Board concludes that a compensable schedular evaluation is not warranted.

In sum, throughout the appeal period, the Veteran's level of disability has most nearly approximated that contemplated by his current rating.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable, and the claim for entitlement to an initial compensable rating for bilateral hearing loss is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board also finds that the symptomatology and impairment caused by the Veteran's service-connected bilateral hearing loss are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A VA audiology examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  Martinak v. Nicholson, 21 Vet. App. 447 (2007). In this regard, the Board notes that Veteran reported difficulty hearing and understanding conversational speech at the May 2012 VA examination and having the television turned up loud at the 2016 VA examination.  

The schedular criteria are adequate to rate the Veteran's hearing loss disability.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, which are not demonstrated in this case, and as measured by both audiology testing and speech recognition testing.  The Veteran's complaints concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In short, the Veteran does not have any symptoms or impairment from the service-connected bilateral hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994). 

Accordingly, the Board finds that functional impairment due to hearing loss and is contemplated in the regulations and schedular rating criteria.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. 


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a bilateral knee disorder, to include arthritis, is denied.

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


